IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 24, 2008
                                     No. 07-41227
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JAVIER CORTEZ, also known as Raul Cortez

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                           USDC No. 4:07-CR-161-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Javier Cortez is charged with being an unlawful user of a controlled
substance in knowing possession of a firearm, making a false written statement
to a licensed firearms dealer, and receiving a firearm with an altered or
obliterated serial number. Cortez appeals from an order of the district court
denying his motion to reconsider the magistrate judge’s pretrial detention order.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-41227

      The district court’s decision rests upon its conclusion that Cortez has failed
to establish that any condition or combination of conditions will reasonably
ensure the safety of the community if Cortez is released. 18 U.S.C. § 3142 (e)
& (f). Absent an error of law, this court will uphold a district court’s pretrial
detention order if it is supported by the proceedings below. United States v.
Rueben, 974 F.2d 580, 585 (5th Cir. 1992).         The same standard of review
applies to the denial of a motion to reconsider a detention order. United States
v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
      Analysis of the factors set forth in § 3142(g) indicates that the district
court’s conclusions are supported by the proceedings below. See Rueben, 974
F.2d at 586. The pretrial detention order is AFFIRMED.




                                         2